Exhibit 10.102

 

SECURED CONVERTIBLE DEBENTURE

 

$5,000,000

  Maturity Date:            December 24, 2004

 

FOR VALUE RECEIVED, Incara Pharmaceuticals Corporation (f/k/a Incara, Inc.), a
Delaware corporation (the “Maker”) and the successor-by-merger to Incara
Pharmaceuticals Corporation, the Maker’s former parent (the “Parent”), hereby
promises to pay to the order of Goodnow Capital, L.L.C., a Delaware limited
liability company and the successor-by-merger to Goodnow Capital, Inc., or its
successors, assigns and legal representatives (the “Holder”), at 152 West 57th
Street, 21st Floor, New York, New York 10019, or at such other location as the
Holder may designate from time to time, the aggregate principal sum of all
advances (each, an “Advance” and, collectively, the “Advances”) made by the
Holder to the Maker, in lawful money of the United States of America, together
with interest on each such Advance at a rate of 10% per annum. This Secured
Convertible Debenture (this “Debenture”) is the Debenture of the Maker referred
to in that certain Debenture and Warrant Purchase Agreement (the “Purchase
Agreement”), dated as of September 16, 2003, by and among the Holder, the Maker
and the Parent. This Debenture is subject to the terms and conditions of the
Purchase Agreement. Capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Purchase Agreement.

 

1. Advances. Subject to the terms and conditions contained herein and in the
Purchase Agreement, the Holder shall make Advances to the Maker from time to
time upon 10 Business Days written request of the Maker, subject to an aggregate
limit of Five Million Dollars ($5,000,000) (the “Maximum Principal Amount”), and
only in accordance with the terms of the budget attached hereto as Exhibit A
(the “Budget”) or any development plan (the “Plan”) approved in writing by the
Holder. The proceeds of any Advance shall be used by the Maker only for the
specific purposes set forth in the Budget or the Plan. The principal amount of
each Advance made by the Holder and all payments made by the Maker shall be
entered by the Holder on its books and records; which books and records shall be
conclusive evidence of the amounts outstanding hereunder absent manifest error.

 

2. Maturity Date. Subject to acceleration as provided herein, the aggregate
principal amount of the Advances and accrued interest thereon shall be due and
payable on December 24, 2004 (the “Maturity Date”).

 

3. Interest on Overdue Amounts. If the Maker fails to pay any amount hereunder
when due, whether on the Maturity Date, upon acceleration or otherwise, and such
failure continues for a period of five (5) Business Days or more, interest shall
thereafter accrue on any overdue amounts at a rate of 15% per annum until paid
in full.



--------------------------------------------------------------------------------

4. Calculation of Interest. Interest hereunder shall be calculated on the basis
of a 360-day year for the actual number of days elapsed.

 

5. Prepayment. The Maker may not prepay this Debenture at any time without the
prior written consent of the Holder. Any permitted prepayments hereunder shall
be applied first, to the payment of any expenses then owed to the Holder,
second, to accrued interest on this Debenture and third, to the payment of the
principal outstanding under this Debenture. The Maker shall not have the right
to set off or otherwise deduct from amounts payable by it hereunder any amounts
whether liquidated or unliquidated, which the Holder or any of its Affiliates
may owe to the Maker, which right is hereby expressly waived to the maximum
extent permitted by applicable law.

 

6. Conversion.

 

(a)(i) At any time on or prior to the Maturity Date or, if the Debenture has not
been paid in full on the Maturity Date, at any time following the Maturity Date
until the Debenture has been paid in full but in no event after eighteen (18)
months following the Maturity Date (the “Conversion Expiration Date”), the
Holder shall have the right to convert all or any portion of the principal of
and accrued interest on this Debenture into a number (rounded down in the case
of any fractional shares) of fully paid and non-assessable shares of common
stock, par value $.001 per share, of the Maker (the “Common Stock”) equal to the
amount being converted divided by $0.10 (the “Conversion Price”); provided,
however, if this Debenture is being converted after the Maturity Date, the
Conversion Price shall be the lower of (i) $.10 or (ii) the Fair Market Value
(as defined below) of a share of Common Stock on such Conversion Date (as
defined in Section 6(b) below). The Conversion Price shall be appropriately
adjusted for stock splits, reverse stock splits, reclassifications,
recapitalizations, or other similar occurrences affecting the number of shares
of Common Stock outstanding. For purposes of this Debenture, the “Fair Market
Value” of a share of Common Stock as of a particular Conversion Date (the
“Valuation Date”) shall mean the following: (v) if the Common Stock is then
listed on a national stock exchange, the closing sale price of one share of
Common Stock on such exchange on the last trading day prior to the Valuation
Date, provided that if such stock has not traded in the prior ten (10) trading
sessions, the Fair Market Value shall be the average closing price of one share
of Common Stock in the most recent ten (10) trading sessions during which the
Common Stock has traded; (w) if the Common Stock is then included in The Nasdaq
Stock Market, Inc. (“Nasdaq”), the closing sale price of one share of Common
Stock on Nasdaq on the last trading day prior to the Valuation Date or, if no
such closing sale price is available, the average of the high bid and the low
ask price quoted on Nasdaq as of the end of the last trading day prior to the
Valuation Date, provided that if such stock has not traded in the prior ten (10)
trading sessions, the Fair Market Value shall be the average closing price of
one share of Common Stock in the most recent ten (10) trading sessions during
which the Common Stock has traded; (x) if the Common Stock is then included in
the Over-the-Counter

 

-2-



--------------------------------------------------------------------------------

Bulletin Board, the closing sale price of one share of Common Stock on the
Over-the-Counter Bulletin Board on the last trading day prior to the Valuation
Date or, if no such closing sale price is available, the average of the high bid
and the low ask price quoted on the Over-the-Counter Bulletin Board as of the
end of the last trading day prior to the Valuation Date, provided that if such
stock has not traded in the prior ten (10) trading sessions, the Fair Market
Value shall be the average closing price of one share of Common Stock in the
most recent ten (10) trading sessions during which the Common Stock has traded;
(y) if the Common Stock is then included in the “pink sheets”, the closing sale
price of one share of Common Stock on the “pink sheets” on the last trading day
prior to the Valuation Date or, if no such closing sale price is available, the
average of the high bid and the low ask price quoted on the “pink sheets” as of
the end of the last trading day prior to the Valuation Date, provided that if
such stock has not traded in the prior ten (10) trading sessions, the Fair
Market Value shall be the average closing price of one share of Common Stock in
the most recent ten (10) trading sessions during which the Common Stock has
traded; or (z) if the Common Stock is not then listed on a national stock
exchange or quoted on Nasdaq or the Over-the-Counter Bulletin Board or the “pink
sheets”, the Fair Market Value of one share of Common Stock as of the Valuation
Date shall be determined in good faith by the Board of Directors of the Maker
and the Holder.

 

(ii) Notwithstanding anything contained in this Debenture to the contrary,
subject to Sections 6(c)(i) and (ii) below, the Holder shall, at any time while
this Debenture is outstanding but in no event following the Conversion
Expiration Date, have the right, at its option, to convert the Maximum Principal
Amount of this Debenture into Common Stock in accordance with Section 6(a)(i)
hereof (regardless of whether the Holder has, as of such Conversion Date,
advanced the Maximum Principal Amount of this Debenture); provided, that, the
Holder advances to the Maker the balance of the Maximum Principal Amount which
has not previously been advanced to the Maker.

 

(b) To effect the conversion of this Debenture, the Holder shall surrender this
Debenture to the Maker together with a written notice of conversion specifying
the date on which such conversion is to be effected (such date, the “Conversion
Date”) and, unless the shares to be issued upon such conversion are then subject
to an effective registration statement, a representation letter to the Maker
containing customary private placement representations and warranties so that
the issuance of the shares of Common Stock upon conversion of this Debenture
shall be exempt from registration under the 1933 Act. Promptly following the
Conversion Date (but in no event more than three (3) Business Days thereafter),
the Maker shall issue to the Holder the shares of Common Stock into which this
Debenture has been converted, registered in the name of the Holder or its
nominee and shall deliver the certificate(s) representing such shares to the
Holder at the address specified by the Holder, and, unless the Holder has
converted all of the principal and accrued interest on this Debenture into
Common Stock, a new Debenture representing the principal and accrued interest
which the Holder did not convert into Common Stock (which new Debenture shall be
in the form of this Debenture and shall continue to be convertible into shares
of Common Stock at the Holder’s election). From and after the Conversion Date,
the Holder shall be treated for all purposes as the owner of the shares of
Common Stock into which this Debenture has been converted and the certificate(s)
for such shares shall be issued as of the Conversion Date.

 

-3-



--------------------------------------------------------------------------------

(c)(i) Notwithstanding anything herein to the contrary, in no event shall the
Holder be entitled to convert any portion of this Debenture in excess of that
portion of this Debenture upon conversion of which the sum of (1) the number of
shares of Common Stock beneficially owned by the Holder and its Affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of this Debenture or the
unexercised or unconverted portion of any other security of the Holder subject
to a limitation on exercise or conversion analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Debenture with respect to which the
determination of this Section 6(c)(i) is being made, would result in beneficial
ownership by the Holder and its Affiliates of more than 9.99% of the then
outstanding shares of Common Stock. Due to the restrictions set forth in the
immediately preceding sentence, the Holder is not, as of the date of issuance of
this Debenture, entitled to convert any portion of this Debenture into shares of
Common Stock by virtue of the fact that it beneficially owns, as of the date of
issuance of this Debenture, more than 9.99% of the outstanding shares of Common
Stock. The Holder of this Debenture may waive the limitations set forth in this
Section 6(c)(i) upon sixty-one (61) days written notice to the Maker.

 

(ii) Notwithstanding anything herein to the contrary, in no event shall the
Holder be entitled to convert any portion of this Debenture in excess of that
portion of this Debenture upon conversion of which the sum of (1) the number of
shares of Common Stock beneficially owned by the Holder and its Affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of this Debenture or the
unexercised or unconverted portion of any other security of the Holder subject
to a limitation on exercise or conversion analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Debenture with respect to which the
determination of this Section 6(c)(ii) is being made, would result in beneficial
ownership by the Holder and its Affiliates of more than 74.99% of the then
outstanding shares of Common Stock.

 

(iii) For purposes of Sections 6(c)(i) and (ii), “beneficial ownership” shall be
determined in accordance with Section 13(d) of the 1934 Act and Regulation 13D-G
thereunder, except as otherwise provided in clause (1) of such sentence. As used
in Section 6(c)(i) and (ii), the term “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the 1933 Act.

 

(d) The Maker shall, at all times prior to full conversion or satisfaction of
this Debenture, reserve a sufficient number of duly authorized shares of Common
Stock to satisfy the conversion rights granted to the Holder hereunder without
regard to

 

-4-



--------------------------------------------------------------------------------

the limitations specified in Sections 6(c)(i) and (ii). When the shares of
Common Stock issuable upon the conversion of this Debenture are authorized for
quotation on Nasdaq or listing on the New York Stock Exchange (or authorized for
listing or quotation on any other national securities exchange or the
Over-the-Counter Bulletin Board or the “pink sheets”, as the case may be), the
Maker shall keep the shares of Common Stock issuable upon the conversion of this
Debenture authorized for quotation on Nasdaq or listing on the New York Stock
Exchange (or authorized for listing or quotation on any other national
securities exchange or the Over-the-Counter Bulletin Board or the “pink sheets”,
as the case may be).

 

(e) Except as provided in Section 6(f) below, if and whenever the Maker shall
issue or sell, or is, in accordance with any of Sections 6(e)(i) through (vi)
hereof, deemed to have issued or sold, any shares of Common Stock for a
consideration per share less than the Conversion Price in effect immediately
prior to the time of such issue or sale, then and in each such case (a “Trigger
Issuance”) the then-existing Conversion Price shall be reduced, as of the close
of business on the effective date of the Trigger Issuance, to a Conversion Price
determined as follows:

 

Adjusted Conversion Price = (A x B) + D

A+C

 

where

 

A = the number of shares of Common Stock outstanding (including any Additional
Shares of Common Stock (as defined below) immediately preceding such Trigger
Issuance);

 

B = the Conversion Price in effect immediately preceding such Trigger Issuance;

 

C = the number of Additional Shares of Common Stock (as adjusted for stock
splits, stock combinations, recapitalizations, and dividends and the like)
outstanding or deemed outstanding hereunder as a result of such Trigger
Issuance; and

 

D = the aggregate consideration, if any, received or deemed to be received by
the Maker upon such Trigger Issuance.

 

For purposes of this Section 6(e), “Additional Shares of Common Stock” shall
mean all shares of Common Stock issued by the Maker or deemed to be issued
pursuant to the provisions of this Section 6(e), except for those issuances
covered by Section 6(f) below.

 

For purposes of this Section 6(e), the following Sections 6(e)(i) to 6(e)(vi)
shall also be applicable (subject, in each such case, to the provisions of
Section 6(f) below):

 

-5-



--------------------------------------------------------------------------------

(i) Issuance of Rights or Options. In case at any time the Maker shall in any
manner grant any warrants or other rights to subscribe for or to purchase, or
any options for the purchase of, Common Stock or any stock or security
convertible into or exchangeable for Common Stock (such warrants, rights or
options being called “Options” and such convertible or exchangeable stock or
securities being called “Convertible Securities”), whether or not such Options
or the right to convert or exchange any such Convertible Securities are
immediately exercisable, and the price per share for which Common Stock is
issuable upon the exercise of such Options or upon the conversion or exchange of
such Convertible Securities (determined by dividing (A) the sum (which sum shall
constitute the applicable consideration) of (x) the total amount, if any,
received or receivable by the Maker as consideration for the granting of such
Options, plus (y) the aggregate amount of additional consideration payable to
the Maker upon the exercise of all such Options, plus (z) in the case of such
Options which relate to Convertible Securities, the aggregate amount of
additional consideration, if any, payable upon the issue or sale of such
Convertible Securities and upon the conversion or exchange thereof, by (B) the
total maximum number of shares of Common Stock issuable upon the exercise of
such Options or upon the conversion or exchange of all such Convertible
Securities issuable upon the exercise of such Options) shall be less than the
Conversion Price in effect immediately prior to the time of the granting of such
Options, then the total number of shares of Common Stock issuable upon the
exercise of such Options or upon conversion or exchange of the total amount of
such Convertible Securities issuable upon the exercise of such Options shall be
deemed to have been issued for such price per share as of the date of granting
of such Options or the issuance of such Convertible Securities and thereafter
shall be deemed to be outstanding for purposes of adjusting the Conversion
Price. Except as otherwise provided in Section 6(e)(iii), no adjustment of the
Conversion Price shall be made upon the actual issue of such Common Stock or of
such Convertible Securities upon exercise of such Options or upon the actual
issue of such Common Stock upon conversion or exchange of such Convertible
Securities.

 

(ii) Issuance of Convertible Securities. In case the Maker shall in any manner
issue or sell any Convertible Securities, whether or not the rights to exchange
or convert any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon such conversion or
exchange (determined by dividing (A) the sum (which sum shall constitute the
applicable consideration) of (x) the total amount received or receivable by the
Maker as consideration for the issue or sale of such Convertible Securities,
plus (y) the aggregate amount of additional consideration, if any, payable to
the Maker upon the conversion or exchange thereof, by (B) the total number of
shares of Common Stock issuable upon the conversion or exchange of all such
Convertible Securities) shall be less than the Conversion Price in effect
immediately prior to the time of such issue or sale, then the total maximum
number of shares of Common Stock issuable upon conversion or exchange of all

 

-6-



--------------------------------------------------------------------------------

such Convertible Securities shall be deemed to have been issued for such price
per share as of the date of the issue or sale of such Convertible Securities and
thereafter shall be deemed to be outstanding for purposes of adjusting the
Conversion Price, provided that except as otherwise provided in Section
6(e)(iii), no adjustment of the Conversion Price shall be made upon the actual
issuance of such Common Stock upon conversion or exchange of such Convertible
Securities and no further adjustment of the Conversion Price shall be made by
reason of the issue or sale of Convertible Securities upon exercise of any
Options to purchase any such Convertible Securities for which adjustments of the
Conversion Price have been made pursuant to the other provisions of Section
6(e).

 

(iii) Change in Option Price or Conversion Rate. Upon the happening of any of
the following events, namely, if (A) the purchase price provided for in any
Option referred to in Section 6(e)(i) hereof, (B) the additional consideration,
if any, payable upon the conversion or exchange of any Convertible Securities
referred to in Sections 6(e)(i) or 6(e)(ii), or (C) the rate at which
Convertible Securities referred to in Sections 6(e)(i) or 6(e)(ii) are
convertible into or exchangeable for Common Stock shall change at any time
(including, but not limited to, changes under or by reason of provisions
designed to protect against dilution), the Conversion Price in effect at the
time of such event shall forthwith be readjusted to the Conversion Price which
would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold.

 

(iv) Consideration for Stock. In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the net amount received by the Maker
therefor, after deduction therefrom of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith. In case any shares of Common Stock, Options or Convertible Securities
shall be issued or sold for a consideration other than cash or for a
consideration including cash and such other consideration, the amount of the
consideration other than cash received by the Maker shall be deemed to be the
fair value of such consideration as determined in good faith by the board of
directors of the Maker, after deduction of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Maker in
connection therewith. In case any Options shall be issued in connection with the
issue and sale of other securities of the Maker, together comprising one
integral transaction in which no specific consideration is allocated to such
Options by the parties thereto, such Options shall be deemed to have been issued
for such consideration as determined in good faith by the board of directors of
the Maker.

 

(v) Record Date. In case the Maker shall take a record of the holders of its
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or Convertible

 

-7-



--------------------------------------------------------------------------------

Securities or (B) to subscribe for or purchase Common Stock, Options or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be. If the Maker shall have taken a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.

 

(vi) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Maker or any of its wholly-owned subsidiaries, and the disposition of any such
shares (other than the cancellation or retirement thereof) shall be considered
an issue or sale of Common Stock for the purpose of this Section 6(e).

 

(f) Anything herein to the contrary notwithstanding, the Maker shall not be
required to make any adjustment of the Conversion Price in the case of the
issuance of (i) capital stock, Options or Convertible Securities issued to
directors, officers, employees or consultants of the Maker in connection with
their service as directors of the Maker, their employment by the Maker or their
retention as consultants by the Maker pursuant to any employee benefit plans or
programs approved by the board of directors of the Maker or any committee
thereof, (ii) shares of Common Stock upon the conversion or exercise of Options
or Convertible Securities outstanding as of September 12, 2003, and (iii) shares
of Common Stock issued or issuable by reason of a dividend, stock split or other
distribution payable pro rata to all holders of Common Stock (but only to the
extent that such a dividend, split or distribution results in an adjustment in
the Conversion Price pursuant to the other provisions of this Debenture).

 

(g) With each adjustment to the Conversion Price pursuant to Section 6(e), the
Maker shall deliver to the Holder a certificate signed by its chief financial or
executive officer setting forth, in reasonable detail, the event requiring the
adjustment to the Conversion Price, the method by which such adjustment was
calculated, and the Conversion Price after giving effect to such adjustment,
which shall be mailed by first class mail, postage prepaid to the Holder.

 

7. Events of Default. Each of the following shall constitute an “Event of
Default” hereunder:

 

(a) The Maker shall fail to pay any amount under this Debenture when due
(whether at the Maturity Date, upon acceleration or otherwise);

 

-8-



--------------------------------------------------------------------------------

(b) (i) the Maker shall fail to use the proceeds of any Advance only for the
specific purposes set forth in the Budget or the Plan or (ii) the Maker or any
other party thereto (other than the Holder) shall fail to observe or perform or
otherwise default or breach any of the covenants set forth herein or in any of
the Other Transaction Documents;

 

(c) Any representation or warranty made by the Maker in this Debenture or any of
the Transaction Documents shall have been untrue or misleading in any material
respect when made;

 

(d) The Maker fails to make a required payment or payments on indebtedness for
borrowed money, if any, of Twenty-Five Thousand Dollars ($25,000) or more in
aggregate principal amount;

 

(e) There shall have occurred an acceleration of the stated maturity of any
indebtedness for borrowed money of the Maker of Twenty-Five Thousand Dollars
($25,000) or more in aggregate principal amount;

 

(f) Any covenant, agreement or obligation of the Maker in any of the Security
Documents (as defined in Section 8) shall cease to be enforceable, or shall be
determined to be unenforceable in any material respect; or any of the security
interests granted to the Holder in any of the Security Documents shall be
determined to be void, voidable, invalid or unperfected, are subordinated or are
ineffective to provide the Holder with a perfected, first priority security
interest in the collateral covered by any of the Security Documents;

 

(g) if the Maker fails to observe or perform any of its covenants contained in
Section 8 of the Purchase Agreement;

 

(h) if the Maker fails to observe or perform any of its covenants contained in
the Purchase Agreement, the Amended Company Security Agreement or in any Other
Transaction Document (other than any failure which is covered by Section 7(a) of
this Debenture and other than any failure which is covered by Section 7(g) of
this Debenture), and such failure continues for thirty (30) days after receipt
by the Maker of notice thereof;

 

(i) Any Event of Default, or other breach or default, shall have occurred and be
continuing under any of the Security Documents, any Other Transaction Document
or any other agreement, instrument or document now or hereafter existing between
the Lender or any of its Affiliates, on the one hand, and the Maker or any of
its Affiliates, on the other hand;

 

(j) The Maker shall merge or consolidate with or into any other person or
entity, sell, transfer, lease or otherwise dispose of all or any substantial
portion of its assets in one transaction or a series of related transactions,
participate in any share exchange, consummate any recapitalization,
reclassification, reorganization or other business combination transaction or
adopt a plan of liquidation or dissolution or agree to do any of the foregoing;

 

-9-



--------------------------------------------------------------------------------

(k) One or more judgments in an aggregate amount in excess of Twenty-Five
Thousand Dollars ($25,000) shall have been rendered against the Maker and such
judgment or judgments remain undischarged or unstayed for a period of sixty (60)
days after such judgment or judgments become or became, as the case may be,
final and unappealable;

 

(l) The failure of Aeolus to file an Investigational New Drug Application (IND)
with the Food and Drug Administration for the compound AEOL-10150 by May 31,
2004;

 

(m) The failure of Aeolus to initiate Phase I human clinical studies for the
compound AEOL-10150 in accordance with applicable law, rules and regulations, by
July 31, 2004;

 

(n) The Maker shall have applied for or consented to the appointment of a
custodian, receiver, trustee or liquidator, or other court-appointed fiduciary
of all or a substantial part of its properties; or a custodian, receiver,
trustee or liquidator or other court appointed fiduciary shall have been
appointed with or without the consent of the Maker; or the Maker is generally
not paying its debts as they become due by means of available assets or is
insolvent, or has made a general assignment for the benefit of creditors; or the
Maker files a voluntary petition in bankruptcy, or a petition or an answer
seeking reorganization or an arrangement with creditors or seeking to take
advantage of any insolvency law, or an answer admitting the material allegations
of a petition in any bankruptcy, reorganization or insolvency proceeding or has
taken action for the purpose of effecting any of the foregoing; or if, within
sixty (60) days after the commencement of any proceeding against the Maker
seeking any reorganization, rehabilitation, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the Federal
bankruptcy code or similar order under future similar legislation, the
appointment of any trustee, receiver, custodian, liquidator, or other
court-appointed fiduciary of the Maker or of all or any substantial part of its
properties, such order or appointment shall not have been vacated or stayed on
appeal or otherwise or if, within sixty (60) days after the expiration of any
such stay, such order or appointment shall not have been vacated;

 

Upon the occurrence of any Event of Default, the Holder may, at its option,
declare all amounts due hereunder to be due and payable immediately and, upon
any such declaration, the same shall become and be immediately due and payable.
If an Event of Default specified in clause (n) occurs, then all amounts due
hereunder shall become immediately due and payable without any declaration or
other act on the part of the Holder. Upon the occurrence of any Event of
Default, the Holder may, in addition to declaring all amounts due hereunder to
be immediately due and payable, pursue any available remedy, whether at law or
in equity, including, without limitation, exercising its rights under the
Security Documents. If an Event of Default occurs, the Maker shall pay

 

-10-



--------------------------------------------------------------------------------

to the Holder the reasonable attorneys’ fees and disbursements and all other
out-of-pocket costs incurred by the Holder in order to collect amounts due and
owing under this Debenture or otherwise to enforce the Holder’s rights and
remedies hereunder and under the Security Documents.

 

8. Secured Obligation; Affirmation of Collateral.

 

(a) This Debenture and the indebtedness evidenced hereby are deemed future
advances and are obligations secured by (i) the Amended Company Security
Agreement, (ii) the Amended and Restated Aeolus Guaranty, and (iii) the Amended
Aeolus Security Agreement (collectively, as amended or modified, the “Security
Documents”).

 

(b) The Maker hereby warrants and agrees that the liens granted under the
Security Documents are validly perfected liens securing all of the existing and
future Obligations (as defined in each of the Security Documents) owing by the
Maker to the Holder, whether direct or indirect.

 

(c) The Maker acknowledges and agrees that each of the Security Documents
remains in full force and effect and that the Holder’s rights and remedies
thereunder are not intended to be limited by, and are not limited by, this
Debenture.

 

9. Reimbursement of Expenses. In addition to its other obligations hereunder,
not later than the close of business on the date hereof or one (1) Business Day
after receipt of an invoice therefor, the Maker shall reimburse the Holder for
the fees and disbursements incurred by the Holder’s counsel in connection with
the preparation, negotiation, execution and enforcement of this Debenture.

 

10. Waiver of Presentment, Demand and Dishonor. The Maker hereby waives
presentment for payment, protest, demand, notice of protest, notice of
non-payment and diligence with respect to this Debenture, and waives and
renounces all rights to the benefit of any statute of limitations or any
moratorium, appraisement, exemption or homestead now provided or that hereafter
may be provided by any federal or applicable state statute, including but not
limited to exemptions provided by or allowed under the Federal Bankruptcy Code,
both as to itself and as to all of its property, whether real or personal,
against the enforcement and collection of the obligations evidenced by this
Debenture and any and all extensions, renewals and modifications hereof.

 

No failure on the part of the Holder hereof to exercise any right or remedy
hereunder with respect to the Maker, whether before or after the happening of an
Event of Default, shall constitute a waiver of any future Event of Default or of
any other Event of Default. No failure to accelerate the debt of the Maker
evidenced hereby by reason of an Event of Default or indulgence granted from
time to time shall be construed to be a waiver of the right to insist upon
prompt payment thereafter; or shall be deemed to be a novation of this Debenture
or a reinstatement of such debt evidenced hereby or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the

 

-11-



--------------------------------------------------------------------------------

exercise of any right the Holder may have, whether by the laws of the state
governing this Debenture, by agreement or otherwise; and the Maker hereby
expressly waives the benefit of any statute or rule of law or equity that would
produce a result contrary to or in conflict with the foregoing.

 

11. Amendment; Waiver. No modification, alteration, waiver or change of any of
the provisions hereof shall be effective unless in writing and signed by the
Maker and the Holder and, then, only to the extent set forth in such writing.

 

12. Governing Law; Consent to Jurisdiction. This Debenture shall be binding upon
the Maker and its successors, assigns and legal representatives. The validity,
construction and interpretation of this Debenture will be governed, and
construed in accordance with, the laws of the State of New York. THE MAKER
HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS DEBENTURE AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

The Maker irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Debenture and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on the Maker anywhere in the world by
the same methods as are specified for the giving of notices under the Purchase
Agreement. The Maker irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such court.
The Maker irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

[SIGNATURES ON NEXT PAGE]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Debenture on behalf
of the Maker as of the date set forth below.

 

ATTEST:

      INCARA PHARMACEUTICALS CORPORATION

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

Name:

     

Name:

       

Title:

Dated: January 9, 2004

           

 

[Convertible Debenture - Signature Page]